Title: To John Adams from James McHenry, 18 December 1798
From: McHenry, James
To: Adams, John




Sir.
War Department 18 Decr. 1798

I inclose the warrants, for holding two military courts, one, a General Court Martial on Captain Thomas Lewis, the other, a court of Inquiry, on the conduct of Captain Edward Miller, together with the proceedings, sentence, and opinion of the Court.
At a period, when the army is to be greatly augmented, it is desireable to establish, the best principles for its police; I was therefore induced, to request the opinions, of the commander in Chief, and Major Generals, who were present, upon these cases; a copy of my letter to them, and their opinions, are also inclosed.
My opinion on both cases, coincides with that of the General officers. Captain Lewis would have been wrong, in addressing a note, expressed in terms of his first one to Major Cushing to any officer; and altho’ the Court could not do otherwise, than acquit him, of behaving in a manner, that was scandalous, and infamous, yet his neglect of the urbanity, and decorum becoming an officer, in the style he used, induces me to suppose, the Presidents approval of the Sentance, should be qualified with a reprehension of his error.
Captain Millers former military services, character, and the large family dependant upon him, are mentioned in my letter, to the Generals; his conduct cannot be justified; to pass it over might produce serious evils.
It is however necessary to represent, that it would be impracticable, at this time, on account of the dispersed situations, of the military, to convene a general court martial, for his trial, in the Western Country, where Captain Miller now is, with his command; and that unless ordered to the Natcheson the Mississippi or Tenessee, it would be difficult, without injury to the Service, to convene a full Court of thirteen members, a competent number of whom, should be officer of experience and discretion.
I have the honour to be with the greatest respect Sir / Your Obedient & / hble Servt.
James McHenry